PER CURIAM.
Petitioner-appellant seeks review of that portion of a final decree taxing costs against it. The background, history and decision of this matter are set out fully in 102 So.2d 394. The petitioner contends the trial judge failed to follow the Mandate after a reversal and remand of the former decree, or in any event there was no legal basis upon which to predicate a cost judgment against it.
The petition is granted and that portion of the final decree assessing costs against the petitioner-appellant is reversed with directions to the court below to enter judgment for the costs against the appellee, and in favor of the appellant. See The Equitable Life Assurance Society of United States v. Nichols, Fla.1956, 84 So.2d 500, 502, and National Rating Bureau Inc., v. Florida Power Corp., Fla.1956, 94 So.2d 809, 812.
CARROLL, CHAS., C. J., and HORTON and PEARSON, JJ., concur.